Citation Nr: 0516537	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post 
avulsion fracture of the distal left fibula and multiple 
ankle sprains with residuals, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to status post avulsion 
fracture of the distal left fibula and multiple ankle sprains 
with residuals.

3.  Entitlement to a total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985; he had four years of prior active service that 
has not been verified.

These matters comes before the Board of Veterans' Appeals 
(Board), in part, on appeal from a December 2002 rating 
decision in which the RO increased the rating for status post 
avulsion fracture of the distal left fibula and multiple 
ankle sprains with residuals to 20 percent.  The veteran 
filed a notice of disagreement (NOD) in January 2002 and the 
RO issued a statement of the case (SOC) in March 2003.  The 
RO increased the rating to 30 percent in March 2003.  The 
veteran filed a substantive appeal in April 2003.

This appeal also arises from a September 2003 rating decision 
in which the RO denied claim for a TDIU, and a claim for 
service connection for peripheral neuropathy, as secondary to 
status post avulsion fracture of the distal left fibula and 
for multiple ankle sprains with residuals.  An NOD was filed 
in December 2003.  The RO issued an SOC in February 2004 and 
the veteran filed a substantive appeal later that same month.

In April 2003, the veteran initially requested a 
videoconference hearing; later, in February 2004, the veteran 
requested a hearing with a member of the Board (Veterans Law 
Judge) at the RO.  In April 2005, the veteran offered 
testimony during a videoconference hearing (which satisfied 
his request for a Board hearing); a transcript of that 
hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Upon review of the claims file, the Board finds that 
additional evidentiary development of each claim on appeal is 
warranted.  

Initially, the Board notes that medical examination to obtain 
findings pertinent to each issue on appeal would be helpful 
in resolving the claims.  

Pertinent to the claim for secondary service connection for 
peripheral neuropathy, the record contains an opinion by 
Rembert Crawford, DPM, dated in January 2003.  That physician 
opined that the veteran's peripheral neuropathy was due to a 
back disability and multiple ankle injuries.  Although the 
opinion indicates that the veteran's nonservice-connected 
back disability is partially responsible for the veteran's 
peripheral neuropathy, it also suggests that the veteran's 
service-connected ankle disability may be related, as well.  
However, the basis for the opinion is unclear, and that 
physician did not specifically address whether any secondary 
relationship is based on causation or aggravation.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). 

Pertinent to the claims for a higher ratings and for a TDIU, 
the Board notes that there is evidence to suggest that the 
veteran's left ankle disability may cause substantial 
interference with his employment.  Medical and employment 
records indicate that the veteran left his job as a prison 
guard after 11-years because he was unable to stay on his 
feet for the length of time required due to his left ankle 
disability.  As a result, he was awarded long-term disability 
by the North Carolina Department of Corrections.  The Board 
notes, however, that there is no specific medical evidence 
that addresses the impact of the veteran's ankle on his 
employability.  Findings as to the functional limitations 
resulting from pain and other factors would also be helpful 
in evaluating the claim for increase.  See 38 C.F.R. §§  4.40 
and 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Hence, the RO should arrange for the veteran to undergo VA 
examination, at an appropriate VA medical facility, to obtain 
findings needed to resolve each claim on appeal.  See 
38 U.S.C.A. § 5103A.  The veteran is hereby advised that 
failure to report to the such scheduled examination, without 
good cause, may result in denial of the claim for secondary 
service connection, and will result in a denial of the claims 
for increase.  See 38 C.F.R. § 3.655(a), (b)(2004).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of all notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility. 

Prior to the examination, the RO should obtain all 
outstanding VA records.  In May 2003, the veteran indicated 
that updated treatment records should be obtained from the 
Fayetteville VA Medical Center (VAMC).  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
treatment records from the identified VA facility, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
(2004), as regards requesting medical records from Federal 
facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002);  but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO's letter should also request 
that the veteran furnish all pertinent evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should obtain from the 
Fayetteville VAMC all records of 
evaluation and/or treatment of the left 
leg and ankle, and/or for any peripheral 
neuropathy, since April 2003.  In 
requesting the identified records, the RO 
should follow the current procedures set 
forth in 38 C.F.R. § 3.159 (2004), as 
regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to any of the claims 
on appeal.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a physician, at an 
appropriate n orthopedist.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays, as well as 
range of motion studies) and 
consultations (to include a neurological 
consult) should be accomplished (with all 
findings made available to the primary 
physician prior to completion of his or 
her report), and all clinical findings 
should be reported in detail.  

As regards the left leg/ankle, the 
examiner should indicate whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
indicate if there is tibia or fibula 
impairment, and, if so, whether there is 
nonunion and loose motion requiring a 
brace.  The examiner should also provide 
an assessment as to the severity of 
current left ankle disability. 

As regards any current peripheral 
neuropathy, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any such 
disability (a) was caused or (b)is 
aggravated (permanently worsened) by 
status post avulsion fracture of the 
distal left fibula and multiple ankle 
sprains with residuals.  In rendering the 
requested opinion, the examiner should 
specifically consider and address the 
opinion offered by Dr. Crawford.  If the 
examiner finds aggravation, the physician 
should attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  

Further, considering the impact of all 
service-connected disability, the 
physician should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability), that the veteran's left 
ankle disability, either alone, or in 
concert with other service-connected 
disability render(s) him unable to obtain 
or retain substantially gainful 
employment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
on the basis of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate, to the claims for an 
increased rating and for a TDIU.

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans  ' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

